DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 15 Mar 2021. No claim is amended.

This application is a domestic application, filed 12 Jun 2018; and claims benefit of provisional application 62/518,262, filed 12 Jun 2017.

Claims 1, 6-8, 11, 13 15, 18-19, 21-23, and 25-42 are pending in the current application.  Claims 25-35, drawn to non-elected inventions, are rejoined.  Claims 1, 6-8, 11, 13 15, 18-19, 21-23, and 25-42 are allowed herein.

Election/Restrictions
Claims 1, 6-8, 11, 13 15, 18-19, 21-23, and 36-42 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 25 Jun 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Remarks, filed 15 Mar 2021, with respect that claims 1, 6-8, 11, 13 15, 18-19, 21-23, and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 7,868,162, issued 11 Jan 2011, of record) in view of Deckner et al. (US 5,824,666, issued 20 Oct 1998, of record) has been fully considered and is persuasive, as Applicant's remarks are persuasive that upon reconsideration of the teachings of the prior art do not provide sufficient motivation to select the formulation of Deckner et al. for combination with Dale. MPEP 2143.01 at IV. provides "A statement that modifications of the prior art to meet the claimed invention would have been "‘well within the ordinary skill of the art at the time the claimed invention was made’" because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993)." In the instant case Applicant's remarks are persuasive that one of ordinary skill in the art having 
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6-8, 11, 13 15, 18-19, 21-23, and 25-42 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623